                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:,        Rebel Arms Corp.           :          No.     5:19-bk-01175
               a Pennsylvania Corporation :
                      Debtor.             :          Chapter 11

                NOTICE OF APPLICATION AND RESPONSE DEADLINE

       The Debtor filed an Amended Application to Employ Attorney nunc pro tunc to March

25, 2019 requesting Patrick J. Best, Esq. and ARM Lawyers be authorized as Debtor’s attorney.

       If you object to the relief requested, you must file your objection/response by April 9,

2019 with the Clerk of Bankruptcy Court Max Rosenn U.S. Courthouse, 197 South Main Street,

Wilkes-Barre, PA 18701 and serve a copy on Debtor’s Attorney, Patrick J. Best, Esq. at 18 N. 8th

St. Stroudsburg PA 18360.

       If you file and serve an objection/response within the time permitted, the Court will

schedule a hearing and you will be notified. If you do not file an objection/response within the

time permitted, the Court will deem the motion unopposed and proceed to consider the motion

without further notice or hearing, and may grant the relief requested.

Date: March 26, 2019                                         /s/ Patrick J. Best
                                                             Patrick J. Best, Esq.
                                                             ARM Lawyers
                                                             18 N. 8th St.
                                                             Stroudsburg PA 18360
                                                             570-424-6899
                                                             Attorney for Debtor




Case 5:19-bk-01175-RNO         Doc 10 Filed 03/26/19 Entered 03/26/19 11:24:10             Desc
                                Main Document    Page 1 of 1
